Title: To George Washington from John Fitch and Henry Voigt, 26 February 1790
From: Fitch, John,Voigt, Henry
To: Washington, George



[c.26 February 1790]

His Excellency the President of the United States the Petition of John Fitch and Henry Voigt humbly beg leave to represent
That being convinced of the Necessity of Establishing a mint for Coining of money in the United States and the necessity of Coining Copper Cents being so obvious we doubt not but Congress will Immeadiately order a mint to be established Should that take place we humbly beg leave to represent that each of us have been Educated and have followed the business of workers in mettles John Fitch as a Gold and Silver Smith & Henry Voigt as a Clock and Watch maker that their Forturnes during the War were Very similer than in easy Circumstances in life they both ingaged in the Gunsmith business altho unknown to each other and shared nearly similer the same fate being drove from their abodes by the Enemy and almost every thing destroyed by them and reduced by that means to penury which by industry since has been in a small degree repaired but by being over anxious to promote Useful arts into the World they have now expended nearly four years of the Pri[m]e of their days to bring one of the Greatest impro⟨ve⟩ments into common Use, Viz. (Vessels to be propelled by the force of Steam) which they are fully convinced

will be of the first Magnitude to the United States but they are not so sanguine as to expect immediate profits such as which they now need.
This may further inform your Excellency that Henry Voight in his younger years worked in a Mint in Germany and is fully acquainted with every process reletive to Coinage. We doubt not Sir but the recommendations accompanying this will Satisfy your Excellency that we are capable of the Task and that our best indeavours will be exerted to give you and our Country Satisfaction—Should your Excellency be satisfied that the sacrifices which we have made will recommend us to the patronage of yourself & Country and would give us an appo[i]ntment to superintend Said Business your Petitioners as in duty Bound shall ever pray.
